--------------------------------------------------------------------------------

Exhibit 10.1

 
 
EXECUTION COPY
NOMINATION AND STANDSTILL AGREEMENT
This Nomination and Standstill Agreement (this "Agreement"), dated as of June 2,
2014, is by and among the natural persons and entities listed on Schedule A
(collectively, the "North Tide Group," and individually a "member" of the North
Tide Group) and Healthways, Inc., a Delaware corporation (the "Company").
WHEREAS, a member of the North Tide Group is a stockholder of the Company and
submitted a nomination letter to the Company on February 28, 2014 (the
"Nomination Letter") nominating four director candidates for election to the
Company's Board of Directors (the "Board") at the 2014 annual meeting of
stockholders of the Company (the "2014 Annual Meeting") and has taken certain
actions in furtherance thereof; and
WHEREAS, the Company and the North Tide Group have determined to come to an
agreement with respect to the election of members of the Board at the 2014
Annual Meeting, certain matters related to the 2014 Annual Meeting and certain
other matters, as provided in this Agreement.
NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
1.            Board Matters; Board Nominations; 2014 Annual Meeting; Committees;
and Other Company Matters.
 
(a)            Upon the execution of this Agreement, the North Tide Group
hereby:
 
(i)            irrevocably withdraws its Nomination Letter and nominees, and any
and all related materials and notices submitted to the Company in connection
therewith; and
 
(ii)            irrevocably withdraws its demand for books and records and other
materials pursuant to Section 220 of the General Corporation Law of the State of
Delaware ("DGCL") or otherwise and agrees further not to make any such demands
of the Company or pursue any litigation related thereto against the Company, or
to encourage, assist or cooperate with any person not a North Tide Affiliate (a
"Third Party") with respect to any such demands or litigation.
 
(b)            The Company agrees that:
 
(i)            Within two (2) business days following the date of this
Agreement, the Board shall take all necessary action to nominate Conan J.
Laughlin, Bradley S. Karro and Paul H. Keckley (collectively, the "New 2014
Nominees"), together with Kevin G. Wills (collectively with the New 2014
Nominees, the "2014 Nominees"), for election as directors of the Company as part
of the Company's slate of director nominees for the 2014 Annual Meeting.
 
(ii)            The Board shall recommend that the stockholders of the Company
vote to elect the 2014 Nominees and shall solicit votes in favor of the election
of the 2014 Nominees.
 
(iii)            Solely to facilitate the transactions contemplated by this
Agreement, each of John W. Ballantine, Daniel J. Englander and C. Warren Neel
has irrevocably tendered his resignation as a director of the Company effective
as of the date of the 2014 Annual Meeting (which resignation is

--------------------------------------------------------------------------------

 
conditioned on the continued effectiveness of this Agreement and no breach or
violation by any member of the North Tide Group of Section 3).
 
(c)            Each nominee has acknowledged that all members of the Board,
including the 2014 Nominees, are required to comply with all policies,
procedures, processes, codes, rules, standards and guidelines applicable to
Board members, including the Company's Code of Conduct and the Board of
Directors' Corporate Governance Guidelines, and preserve the confidentiality of
Company business and information, including discussions of matters considered in
meetings of the Board or Board committees. The North Tide Group shall provide
the Company with such information concerning the North Tide Group as is required
to be disclosed under applicable law or the rules of any stock exchange, in each
case as promptly as necessary to enable timely filing of the Company's proxy
statement. No later than the date of this Agreement, the North Tide Group will
provide to the Company an executed consent from each of the New 2014 Nominees to
be named as a nominee in the Company's proxy statement for the 2014 Annual
Meeting and to serve as a director if so elected, a completed D&O questionnaire
of the Company in the form provided to the North Tide Group prior to the date
hereof, and, after the date of this Agreement, each of the New 2014 Nominees
shall provide to the Company, as requested by the Company from time to time,
such further information as the Company is entitled to reasonably receive from
other members of the Board and as is required to be disclosed in proxy
statements under applicable law.
 
(d)            At the 2014 Annual Meeting, the North Tide Group will appear in
person or by proxy at the 2014 Annual Meeting and vote all shares of common
stock, par value $0.001 per share ("Common Stock"), of the Company beneficially
owned by it (i) in favor of the 2014 Nominees and (ii) in accordance with the
recommendations of the Board with respect to all other proposals to be presented
at the 2014 Annual Meeting.
 
(e)            The Company will use its reasonable best efforts to hold the 2014
Annual Meeting no later than June 24, 2014.
 
(f)             Mr. Laughlin shall promptly offer to resign from the Board (and,
if requested by the Company, promptly deliver his written resignation to the
Board (which shall provide for his immediate resignation) it being understood
that it shall be in the Board's sole discretion whether to accept or reject such
resignation) if: (i) members of the North Tide Group, collectively, cease to
beneficially own in the aggregate at least 3% of the Company's then outstanding
Common Stock (subject to adjustment for stock splits, reclassifications,
combinations and similar adjustments); or (ii) a member of the North Tide Group
otherwise ceases to comply or breaches any material provision of this Agreement.
The North Tide Group agrees to cause Mr. Laughlin to resign from the Board if
Mr. Laughlin fails to resign if and when requested pursuant to this Section
1(f).
 
(g)            The Company agrees that if any of the New 2014 Nominees or any
Replacement Director (as defined below) is unable to serve as a director,
resigns as a director or is removed as a director during the Covered Period (as
defined below), and at such time, the members of the North Tide Group,
collectively, beneficially own in the aggregate at least 3% of the Company's
then outstanding Common Stock (subject to adjustment for stock splits,
reclassifications, combinations and similar adjustments), North Tide shall have
the ability to recommend a substitute person(s), who will be independent of
North Tide and who will also qualify as "independent" pursuant to the
Marketplace Rules of The NASDAQ Stock Market (the "NASDAQ Rules") and applicable
rules and regulations of the Securities and Exchange Commission (the "SEC"), to
fill the resulting vacancy or vacancies, subject to the approval of the
Nominating and Corporate Governance Committee after consideration in good faith
and exercising its fiduciary duties, which approval shall not be unreasonably
withheld (any such replacement nominee(s) appointed in accordance with the
provisions of this Section 1(g) shall be referred to individually as the
"Replacement Director").  In the event the Nominating and Corporate Governance
 
2

--------------------------------------------------------------------------------

Committee does not accept a substitute person recommended by North Tide, North
Tide will have the right to recommend additional substitute person(s), subject
to the terms of this Section 1(g), for consideration by the Nominating and
Corporate Governance Committee. Upon the acceptance of a replacement director
nominee by the Nominating and Corporate Governance Committee, the Board will
appoint such replacement director to the Board no later than five (5) business
days after the Nominating and Corporate Governance Committee's recommendation of
such replacement director.
 
(h)            Upon their election to the Board, the Company will take all
action necessary in furtherance of the appointment of at least one of the New
2014 Nominees to each standing committee of the Board; provided that at least
one of the New 2014 Nominees meets applicable standards under the NASDAQ Rules
and applicable rules and regulations of the SEC.
 
2.            Strategic Review Committee.  The Company agrees that no later than
three (3) business days following the date of the 2014 Annual Meeting, the Board
will take all action necessary to immediately form a committee of the Board (the
"Strategic Review Committee"), with such committee having four total members,
including (a) Mr. Karro (who shall serve as Chair of such committee), (b) one of
the other New 2014 Nominees and (c) two current directors of the Company as
selected by the Board. The purpose of the Strategic Review Committee shall be to
review, evaluate and make recommendations to the Board regarding the Company's
business strategy.
 
3.            Standstill.
 
(a)            Each member of the North Tide Group agrees that, during the
Covered Period, it shall not, and shall cause each of its Affiliates or
Associates (as such terms are defined in Rule 12b-2 promulgated by the SEC under
the Securities Exchange Act of 1934, as amended (the "Exchange Act"))
(collectively and individually, the "North Tide Affiliates") not to (except as
expressly set forth in this Agreement), directly or indirectly, in any manner,
alone or in concert with others:
 
(i)            make, engage in, or in any way participate in, directly or
indirectly, any "solicitation" of proxies (as such terms are used in the proxy
rules of the SEC but without regard to the exclusion set forth in Rule
14a-1(l)(2)(iv) of the Exchange Act) or consents to vote, or seek to advise,
encourage or influence any person with respect to the voting of any securities
of the Company or any securities convertible or exchangeable into or exercisable
for any such securities (collectively, "securities of the Company") for the
election of individuals to the Board or to approve stockholder proposals, or
become a "participant" in any contested "solicitation" for the election of
directors with respect to the Company (as such terms are defined or used under
the Exchange Act) (other than a "solicitation" or acting as a "participant" in
support of all of the nominees of the Board at any stockholder meeting) or make
or be the proponent of any stockholder proposal (pursuant to Rule 14a-8 under
the Exchange Act or otherwise);
 
(ii)            form, join, encourage, influence, advise or in any way
participate in any "group" (as such term is defined in Section 13(d)(3) of the
Exchange Act) with any persons who are not North Tide Affiliates with respect to
any securities of the Company or otherwise in any manner agree, attempt, seek or
propose to deposit any securities of the Company in any voting trust or similar
arrangement (including lending any securities of the Company to any person for
the purpose of allowing such person to vote such securities in connection with
any stockholder vote of the Company), or subject any securities of the Company
to any arrangement or agreement with respect to the voting thereof, other than
in accordance with this Agreement;
 
(iii)            acquire, offer or propose to acquire, or agree to acquire,
directly or indirectly, whether by purchase, tender or exchange offer, through
the acquisition of control of another
3

--------------------------------------------------------------------------------

person, by joining a partnership, limited partnership, syndicate or other group
(including any group of persons that would be treated as a single "person" under
Section 13(d) of the Exchange Act), through swap or hedging transactions or
otherwise, any securities of the Company or any rights decoupled from the
underlying securities of the Company that would result in the North Tide Group
(together with the North Tide Affiliates) owning, controlling or otherwise
having any beneficial or other ownership interest in more than 15% in the
aggregate of the shares of Common Stock outstanding at such time; provided that
nothing herein will require Common Stock to be sold to the extent the North Tide
Group and the North Tide Affiliates, collectively, exceed the ownership limit
under this paragraph as the result of a share repurchase or similar Company
actions that reduces the number of outstanding shares of Common Stock, as long
as the beneficial or other ownership interest of the North Tide Group does not
increase thereafter (except solely as a result of corporate actions taken by the
Company);
 
(iv)            effect or seek to effect, offer or propose to effect, cause or
participate in, or in any way assist or facilitate any other person to effect or
seek, offer or propose to effect or participate in, any tender or exchange
offer, merger, consolidation, acquisition, scheme, arrangement, business
combination, recapitalization, reorganization, sale or acquisition of material
assets, liquidation, dissolution or other extraordinary transaction involving
the Company or any of its subsidiaries or joint ventures or any of their
respective securities (each, an "Extraordinary Transaction"), or make any public
statement with respect to an Extraordinary Transaction; provided, however, that
this clause shall not preclude the tender by the North Tide Group or a North
Tide Affiliates of any securities of the Company into any tender or exchange
offer or vote with respect to any Extraordinary Transaction approved by the
Board;
 
(v)            engage in any short sale or any purchase, sale or grant of any
option, warrant, convertible security, stock appreciation right, or other
similar right (including any hedging, put or call option or "swap" transaction)
with respect to any securities of the Company (other than a broad-based market
basket or index);
 
(vi)            (A) seek representation on or nominate any candidate to, the
Board, except as set forth herein, (B) seek or encourage the removal of any
member of the Board, (C) conduct a referendum of stockholders, or (D) make a
request for any stockholder list or other Company books and records, whether
pursuant to Section 220 of the DGCL or otherwise;
 
(vii)            take any action in support of or make any proposal or request
that constitutes: (A) advising, controlling, changing or influencing the Board,
management or policies of the Company, including any plans or proposals to
change the number or term of directors or the removal of any directors, or to
fill any vacancies on the Board, except as set forth herein; (B) any material
change in the capitalization, stock repurchase programs and practices or
dividend policy of the Company; (C) any other material change in the Company's
management, business or corporate structure; (D) seeking to have the Company
waive or make amendments or modifications to the Company's restated certificate
of incorporation, as amended, or the Bylaws, or other actions that may impede or
facilitate the acquisition of control of the Company by any person; (E) causing
a class of securities of the Company to be delisted from, or to cease to be
authorized to be quoted on, any securities exchange; or (F) causing a class of
securities of the Company to become eligible for termination of registration
pursuant to Section 12(g)(4) of the Exchange Act;
 
(viii)            make any public disclosure, announcement or statement
regarding any intent, purpose, arrangement, plan or proposal with respect to the
Board, the Company, its management, policies or affairs, any of its securities
or assets or this Agreement that is inconsistent with the provisions of this
Agreement;
4

--------------------------------------------------------------------------------

(ix)            commence, encourage or support any derivative action in the name
of the Company, or any class action against the Company or any of its officers
or directors;
 
(x)            take any action which could cause or require the Company or any
Affiliate of the Company to make a public announcement regarding any of the
foregoing, publicly seek or request permission to do any of the foregoing;
 
(xi)            request, directly or indirectly, that the Company or the Board
or any of their respective representatives amend or waive any provision of this
Section 2(a) or for the Board to specifically invite the North Tide Group to
take any actions prohibited by this Section 2(a);
 
(xii)            enter into any discussions, negotiations, agreements or
understandings with any Third Party with respect to any of the foregoing, or
advise, assist, knowingly encourage or seek to persuade any Third Party to take
any action or cause any action or make any statement with respect to any of the
foregoing, or otherwise take or cause any action or make any statement
inconsistent with any of the foregoing;
 
(xiii)            take any action challenging the validity or enforceability of
any of the provisions of this Section 2(a) or publicly disclose, or cause or
facilitate the public disclosure (including the filing of any document with the
SEC or any other governmental agency or any disclosure to any journalist, member
of the media or securities analyst) of, any intent, purposes, plan or proposal
to take any action challenging the validity or enforceability of any provisions
of this Section 2(a).
 
The foregoing provisions of this Section 2(a) shall not be deemed to prohibit
(i) the North Tide Group and their representatives from communicating privately
with the Company's directors, officers or advisors so long as such
communications are not intended to, and would not reasonably be expected to,
require any public disclosure of such communications; (ii) the North Tide Group
from taking actions, beginning not before the earlier to occur of (A) February
13, 2015 or (B) the date that is 45 days prior to the deadline for the
submission of stockholder director nominations for the 2015 Annual Meeting, in
furtherance of privately identifying director candidates in connection with the
2015 Annual Meeting so long as such actions do not create a public disclosure
obligation for the North Tide Group or any of the North Tide Affiliates and are
undertaken on a confidential basis, without contacting any stockholder of the
Company and in accordance in all material respects with the North Tide Group's
normal practices in similar circumstances; or (iii) the 2014 New Nominees from
taking any actions that may be taken solely in their capacity as members of the
Board in accordance with their respective fiduciary duties to all stockholders
of the Company so long as such actions are consistent with the North Tide
Group's and such 2014 New Nominee's obligations and representations under the
other sections of this Agreement.  Further, the foregoing provisions of this
Section 2(a) shall not limit the ability of the North Tide Group, except as
otherwise provided in Section 1(d), to vote its shares of Common Stock or
announce its opposition to any Board-approved proposals on any matter submitted
to a vote of the stockholders, including with respect to any Extraordinary
Transaction, to the extent such proposals are not supported by Mr. Laughlin in
his capacity as a member of the Board.
 
(b)            For purposes of this Agreement:
 
(i)            the terms "person" or "persons" shall mean any individual,
corporation (including not-for-profit), general or limited partnership, limited
liability or unlimited liability company, joint venture, estate, trust,
association, organization or other entity of any kind or nature.
 
(ii)            The term "Covered Period" shall mean the period beginning on the
date of this Agreement and continuing until the date that is ten days prior to
the deadline for the submission of
5

--------------------------------------------------------------------------------

 
stockholder director nominations for the 2015 annual meeting of stockholders of
the Company (the "2015 Annual Meeting") pursuant to the Bylaws; provided,
however, that if the Board provides written notice to the North Tide Group that
the Board intends to re-nominate the New 2014 Nominees for election to the Board
at the 2015 Annual Meeting at least 15 days prior to the deadline for the
submission of stockholder director nominations for the 2015 Annual Meeting and
the North Tide Group consents to such re-nomination, the Covered Period shall
continue until the date that is ten days prior to the deadline for the
submission of stockholder director nominations for the 2016 annual meeting of
stockholders of the Company.
 
(iii)            the terms "Affiliate" and "Associate" shall have the respective
meanings set forth in Rule 12b-2 promulgated by the SEC under the Exchange Act
and shall include all persons that at any time during the term of this Agreement
become Affiliates or Associates of any applicable person referred to in this
Agreement.
 
4.            Public Announcement. The North Tide Group and the Company shall
announce this Agreement and the material terms hereof by means of a mutually
agreed press release in the form attached hereto as Schedule B (the "Press
Release") as soon as practicable but in no event later than 9:00 a.m., Eastern
Daylight Time, on June 3, 2014. Until the 2014 Annual Meeting, neither the
Company nor the North Tide Group nor the 2014 Nominees shall make any public
announcement or statement that is inconsistent with or contrary to the
statements made in the Press Release, except as required by applicable law or
the rules of any stock exchange or with the prior written consent of the other
party. The North Tide Group acknowledges that the Company may file this
Agreement and the associated Press Release with the SEC on a Current Report on
Form 8-K.
 
5.            Expenses. The Company shall reimburse the North Tide Group for its
reasonable, documented out-of-pocket fees and expenses (including legal
expenses) incurred in connection with the matters related to the 2014 Annual
Meeting and the negotiation and execution of this Agreement, provided that such
reimbursement shall not exceed $250,000 in the aggregate.
 
6.            Representations of the Company. The Company represents and
warrants as follows: (a) the Company has the power and authority to execute,
deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby; and (b) this Agreement has been
duly and validly authorized, executed and delivered by the Company, constitutes
a valid and binding obligation and agreement of the Company and is enforceable
against the Company in accordance with its terms except as enforcement thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the right of creditors
and subject to general equity principles.
 
7.            Representations of the North Tide Group. Each of the members of
the North Tide Group, jointly and severally, represents and warrants as follows:
(a) such member of the North Tide Group has the power and authority to execute,
deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby; (b) this Agreement has been
duly and validly authorized, executed and delivered by such member of the North
Tide Group, constitutes a valid and binding obligation and agreement of such
member of the North Tide Group and is enforceable against such member of the
North Tide Group in accordance with its terms except as enforcement thereof may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the right of creditors
and subject to general equity principles; and (c) the North Tide Group, together
with the North Tide Affiliates, beneficially owns, directly or indirectly, an
aggregate of 3,850,000 shares of Common Stock and such shares of Common Stock
constitute all of the Common Stock beneficially owned by the North Tide Group
and the North Tide Affiliates or in which the North Tide Group or the North Tide
Affiliates have any interest or right to acquire, whether through
6

--------------------------------------------------------------------------------

 
derivative securities, voting agreements or otherwise. The North Tide Group
agrees that it will cause its Affiliates and Associates (including for the
avoidance of doubt its partners, investment professionals and other employees)
to comply with the terms of this Agreement.
 
8.            Term.
 
(a)            This Agreement is effective as of the date hereof and shall
remain in full force and effect for the duration of the Covered Period.
 
(b)            Any obligation to tender Mr. Laughlin's resignation or cause such
a resignation pursuant to Section 1(f), this Section 8, and Section 11 through
Section 17 shall survive the termination of this Agreement. No termination
pursuant to Section 8(a) shall relieve any party hereto from liability for any
breach of this Agreement prior to such termination.
 
9.            Non-Disparagement.  Each of the Company and the members of the
North Tide Group covenants and agrees that neither it nor any of its respective
subsidiaries, affiliates, successors, assigns, officers, key employees or
directors shall in any way disparage (or cause to be disparaged), attempt to
discredit, make derogatory statements with respect to, or otherwise call into
disrepute, the other parties to this Agreement or such other parties'
subsidiaries, affiliates, successors, assigns, officers (including any current,
future or former officer of a party or a parties' subsidiaries), directors
(including any current, future or former director of a party or a parties'
subsidiaries), employees, stockholders, agents, attorneys or representatives, or
any of their practices, procedures, business operations, products or services,
in any manner.
 
10.            Compensation. The 2014 Nominees shall participate in all director
compensation and benefit programs in which the Company's other non-employee
directors participate, including with respect to D&O insurance, exculpation and
indemnification, to the same extent as those arrangements are available to the
non-employee members of the Board; provided, however, no New 2014 Nominee shall
be entitled to receive any compensation with respect to a specific Board
position or committee assignment or chairmanship in which such designee is not
serving. No member of the Board, including the New 2014 Nominees, shall accept
any compensation for service on the Board from any person other than the
Company.
 
11.            Miscellaneous. The parties agree that irreparable damage would
occur in the event any of the provisions of this Agreement were not performed in
accordance with the terms hereof and that such damage would not be adequately
compensable in monetary damages. Accordingly, the parties hereto shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement,
to enforce specifically the terms and provisions of this Agreement exclusively
in the Court of Chancery or other federal or state courts of the State of
Delaware and to require the resignation of Mr. Laughlin from the Board pursuant
to Section 1(f), in addition to any other remedies at law or in equity, and each
party agrees it will not take any action, directly or indirectly, in opposition
to another party seeking relief. Each of the parties hereto agrees to waive any
bonding requirement under any applicable law, in the case any other party seeks
to enforce the terms by way of equitable relief. Furthermore, each of the
parties hereto (a) consents to submit itself to the personal jurisdiction of the
Court of Chancery or other federal or state courts of the State of Delaware in
the event any dispute arises out of this Agreement or the transactions
contemplated by this Agreement, (b) agrees that it shall not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court, (c) agrees that it shall not bring any action relating to this
Agreement or the transactions contemplated by this Agreement in any court other
than the Court of Chancery or other federal or state courts of the State of
Delaware, and each of the parties irrevocably waives the right to trial by jury,
and (d) each of the parties irrevocably consents to service of process by a
reputable overnight mail delivery service, signature requested, to the address
set forth in Section 13 or as
7

--------------------------------------------------------------------------------

 
otherwise provided by applicable law. THIS AGREEMENT SHALL BE GOVERNED IN ALL
RESPECTS, INCLUDING VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE
STATE OF DELAWARE APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY
WITHIN SUCH STATE WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH
STATE.
 
12.            Entire Agreement; Amendment; Waiver. This Agreement contains the
entire agreement and understanding of the parties with respect to the subject
matter hereof and supersedes any and all prior and contemporaneous agreements,
memoranda, arrangements and understandings, both written and oral, between the
parties, or any of them, with respect to the subject matter hereof. This
Agreement may be amended only by an agreement in writing executed by the parties
hereto, and no waiver of compliance with any provision or condition of this
Agreement and no consent provided for in this Agreement shall be effective
unless evidenced by a written instrument executed by the party against whom such
waiver or consent is to be effective. No failure or delay by a party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege
hereunder.
 
13.            Notices. All notices, consents, requests, instructions, approvals
and other communications provided for herein and all legal process in regard
hereto shall be in writing and shall be deemed validly given, made or served,
when delivered in person or sent by overnight courier, when actually received
during normal business hours at the address specified in this subsection:
 
 
 
 
 
If to the Company:
 
 
 
Healthways, Inc.
701 Cool Springs Boulevard
Franklin, Tennessee 37067
Attention: General Counsel
Facsimile:  (615) 778-0436
 
 
 
 
 
 
 
With a copy (which shall not constitute notice) to:
 
 
 
 
 
 
 
Bass, Berry & Sims PLC
 
 
 
 
150 Third Avenue South
 
 
 
 
Suite 2800
Nashville, Tennessee 37201
 
 
 
 
Attention:  J. Page Davidson
                Scott W. Bell
 
 
 
 
Telephone: (615) 742-6253
                 (615) 742-7942
 
 
 
 
Facsimile:  (615) 742-2753
                 (615) 742-0458
 
 
 
 
Email: pdavidson@bassberry.com
          sbell@bassberry.com
 
 
 
If to the North Tide Group:
 
 
 
North Tide Capital, LLC
500 Boylston Street, Suite 310
Boston, Massachusetts 02116
Attention: Conan Laughlin
Facsimile:  (617) 449-3134
 
 
 
 
 
 
 
With a copy (which shall not constitute notice) to:
 
 
 
 
 
 
 
Olshan Frome Wolosky LLP
 
 
 
 
Park Avenue Tower

 
8

--------------------------------------------------------------------------------

 
 
 
 
65 East 55th Street
 
 
 
 
New York, New York 10022
 
 
 
 
Attention: Steve Wolosky
               Andrew Freedman
 
 
 
 
Telephone: (212) 451-2333
                 (212) 451-2250
 
 
 
 
Facsimile: (212) 451-2222
 
 
 
 
Email: swolosky@olshanlaw.com
           afreedman@olshanlaw.com

 
14.            Severability. If at any time subsequent to the date hereof, any
provision of this Agreement shall be held by any court of competent jurisdiction
to be illegal, void or unenforceable, such provision shall be of no force and
effect, but the illegality or unenforceability of such provision shall have no
effect upon the legality or enforceability of any other provision of this
Agreement.
 
15.            Counterparts. This Agreement may be executed in two or more
counterparts either manually or by electronic or digital signature (including by
facsimile or electronic mail transmission), each of which shall be deemed to be
an original and all of which together shall constitute a single binding
agreement on the parties, notwithstanding that not all parties are signatories
to the same counterpart.
 
16.            No Third Party Beneficiaries; Assignment. This Agreement is
solely for the benefit of the parties hereto and is not binding upon or
enforceable by any other persons. No party to this Agreement may assign its
rights or delegate its obligations under this Agreement, whether by operation of
law or otherwise, and any assignment in contravention hereof shall be null and
void. Nothing in this Agreement, whether express or implied, is intended to or
shall confer any rights, benefits or remedies under or by reason of this
Agreement on any persons other than the parties hereto, nor is anything in this
Agreement intended to relieve or discharge the obligation or liability of any
third persons to any party.
 
17.            Interpretation and Construction. When a reference is made in this
Agreement to a Section, such reference shall be to a Section of this Agreement,
unless otherwise indicated. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words "include," "includes" and
"including" are used in this Agreement, they shall be deemed to be followed by
the words "without limitation." The words "hereof, "herein" and "hereunder" and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
word "will" shall be construed to have the same meaning as the word "shall." The
words "dates hereof" will refer to the date of this Agreement. The word "or" is
not exclusive. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms. Any agreement, instrument,
law, rule or statute defined or referred to herein means, unless otherwise
indicated, such agreement, instrument, law, rule or statute as from time to time
amended, modified or supplemented. Each of the parties hereto acknowledges that
it has been represented by independent counsel of its choice throughout all
negotiations that have preceded the execution of this Agreement, and that it has
executed the same with the advice of said independent counsel. Each party
cooperated and participated in the drafting and preparation of this Agreement
and the documents referred to herein, and any and all drafts relating thereto
exchanged among the parties shall be deemed the work product of all of the
parties and may not be construed against any party by reason of its drafting or
preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or preparation.
9

--------------------------------------------------------------------------------

 
 
 [Signature Pages Follow]
 
 
10

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, each of the parties hereto has executed this Nomination and
Standstill Agreement or caused the same to be executed by its duly authorized
representative as of the date hereof.


 
 
 
Healthways, Inc.
 
 
By:
 
/s/ Ben R. Leedle, Jr.
 
Name:
 
Ben R. Leedle, Jr.
Title:
 
President and
Chief Executive Officer


 


11

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has executed this Nomination and
Standstill Agreement or caused the same to be executed by its duly authorized
representative as of the date hereof.
 
 
 
 
 
 
 
North Tide Capital Master, LP
 
 
 
 
 
By:
 
North Tide Capital GP, LLC, its General Partner
 
 
 
 
 
By:
 
/s/ Conan J. Laughlin
 
 
Name:
 
Conan J. Laughlin
 
 
Title:
 
Manager
 
 
 
 
North Tide Capital, LLC
 
 
 
 
 
By:
 
/s/ Conan J. Laughlin
 
 
Name:
 
Conan J. Laughlin
 
 
Title:
 
Manager
 
 
 
 
 
/s/ Conan J. Laughlin
  Conan J. Laughlin

 








12

--------------------------------------------------------------------------------


Schedule A
Members of North Tide Group
 
 
 
North Tide Capital Master, LP
 
 
 
North Tide Capital, LLC
 
Conan J. Laughlin







13

--------------------------------------------------------------------------------


Schedule B
Press Release
[hwaylogo.jpg]



Investor Relations Contact:  
 
Media Relations Contact:
Chip Wochomurka   
 
Andrew Cole/Delia Cannan
615-614-4493
 
Sard Verbinnen & Co. chip.wochomurka@healthways.com   
 
212-687-8080
 
 
healthways-svc@sardverb.com

 
Mark Harnett/Amy Bilbija
MacKenzie Partners Inc.
212-929-5802


HEALTHWAYS AND NORTH TIDE CAPITAL ANNOUNCE SETTLEMENT AGREEMENT; HEALTHWAYS TO
CHANGE SLATE OF DIRECTORS NOMINATED FOR ELECTION AT COMPANY'S 2014 ANNUAL
MEETING
[image1.jpg]
Board to Appoint New Independent Chairman from Existing Healthways Board
[image1.jpg]
Board to Establish Strategic Review Committee


NASHVILLE, Tenn. (June 3, 2014) – Healthways (NASDAQ: HWAY) (the "Company"), the
largest independent global provider of well-being improvement solutions, today
announced that it has reached an agreement with North Tide Capital, LLC ("North
Tide"), the Company's second largest stockholder.  Pursuant to the agreement,
the Company will amend its proxy statement in connection with the Company's June
24, 2014 Annual Meeting of Stockholders to nominate three directors selected by
North Tide, Bradley S. Karro, Paul H. Keckley and Conan J. Laughlin, along with
current director Kevin G. Wills, for election to its Board of Directors.


As part of the agreement, current directors John W. Ballantine, Daniel J.
Englander and C. Warren Neel will step down at the Company's Annual Meeting. 
Accordingly, the Healthways Board will name an existing Healthways director who
will serve as Chairman.  North Tide has agreed to withdraw its slate of director
nominees and vote the shares that it controls in support of the combined slate
of director nominees and in accordance with the recommendation of Healthways'
Board on all other proposals to be presented at the 2014 Annual Meeting.


John Ballantine, Chairman of the Healthways Board, stated, "We appreciate the
productive and supportive comments we have received from many stockholders in
recent weeks regarding Healthways' strategic direction, our management team, and
the progress the Company is making toward achieving sustained growth and
profitability.  We have also heard their, and many of our customers', concerns
about the cost and disruption to our business of continuing the proxy contest
with North Tide, and so we are pleased to reach this agreement.  We believe the
agreement is in the best interests of the Company and all stockholders.  We
welcome Messrs. Karro, Keckley and Laughlin to the Board and look forward to
working with them constructively as we all focus on generating value for
stockholders and meeting our customers' needs."


Mr. Ballantine continued, "I am honored to have served as Chairman of the Board
of Directors for the past three years and as a Board member since 2003. I would
also like to thank Warren Neel for his 23 years of distinguished service on the
Healthways Board and Dan Englander for his valuable insights since joining the
Board earlier this year.  We all appreciate their contributions."
 
-MORE-

--------------------------------------------------------------------------------

Healthways and North Tide Capital Announce Settlement Agreement
Page 2
June 3, 2014

Conan Laughlin, managing member of North Tide Capital, added, "We are pleased to
have reached this agreement with Healthways, which we believe is in the best
interests of all stockholders, and we look forward to getting started working
with management and the Board to create value for shareholders, customers and
employees."


As part of the agreement, the Board will form a Strategic Review Committee for
the purpose of reviewing, evaluating and making recommendations to the Board
regarding the Company's business strategies.  The Committee will be comprised of
four members, two of whom will be new directors, including Bradley Karro, who
will serve as chair of the committee.


The agreement also includes certain standstill restrictions that will be in
effect until 10 days prior to the deadline by which a stockholder must give
notice to the Company of its intention to nominate a director at, or bring other
business before, the 2015 Annual Meeting.


The complete agreement between Healthways and North Tide will be included as an
exhibit to the Company's Current Report on Form 8-K, which will be filed with
the Securities and Exchange Commission ("SEC"). Further details regarding the
2014 Annual Meeting will be included in the Company's definitive proxy
materials, including an amended proxy card, which will be filed with the SEC.

Forward-Looking Statements
This press release contains forward-looking statements, which are based upon
current knowledge, assumptions, beliefs, estimates and expectations, involve a
number of risks and uncertainties, and are subject to the "safe harbor"
provisions of the Private Securities Litigation Reform Act of 1995.
Forward-looking statements include all statements that are not historical
statements of fact and those regarding the intent, belief, or expectations of
the Company, including, without limitation, all statements regarding the
Company's future earnings and results of operations, and can be identified by
the use of words like "may," "believe," "will," "expect," "project," "estimate,"
"anticipate," "plan," or "continue" and similar expressions. Readers are
cautioned that any such forward-looking statements are not guarantees of future
performance and involve significant risks and uncertainties, and that actual
results may vary from those in the forward-looking statements as a result of
various factors, including, but not limited to, the effectiveness of
management's strategies and decisions; the Company's ability to sign and
implement new contracts for its solutions; the Company's ability to anticipate
change and respond to emerging trends in the domestic and international markets
for healthcare and the impact of the same on demand for the Company's services;
the Company's ability to renew and/or maintain contracts with its customers
under existing terms or restructure these contracts on terms that would not have
a material negative impact on the Company's results of operations; the Company's
ability to accurately forecast performance and the timing of revenue recognition
under the terms of its customer contracts ahead of data collection and
reconciliation; the Company's ability to accurately forecast enrollment and
participation rates in services and programs offered within the Company's
contracts; the risks associated with data privacy or security breaches, computer
hacking, network penetration and other illegal intrusions; the impact of future
state, federal and international legislation and regulations applicable to the
Company's business, including the Patient Protection and Affordable Care Act, as
amended by the Health Care and Education Reconciliation Act of 2010 on the
Company's operations and/or demand for its services; and other risks detailed in
the Company's Annual Report on Form 10‑K for the fiscal year ended December 31,
2013, and other filings with the SEC. The Company undertakes no obligation to
update or revise any such forward-looking statements.
 
-MORE-
 

--------------------------------------------------------------------------------

Healthways and North Tide Capital Announce Settlement Agreement
Page 3
June 3, 2014

About Healthways
Healthways is the largest independent global provider of well-being improvement
solutions. Dedicated to creating a healthier world one person at a time, the
Company uses the science of behavior change to produce and measure positive
change in well-being for our customers, which include employers, integrated
health systems, hospitals, physicians, health plans, communities and government
entities. We provide highly specific and personalized support for each
individual and their team of experts to optimize each participant's health and
productivity and to reduce health-related costs. Results are achieved by
addressing longitudinal health risks and care needs of everyone in a given
population. The Company has scaled its proprietary technology infrastructure and
delivery capabilities developed over 30 years and now serves approximately 68
million people on four continents. Learn more at www.healthways.com.
 


-END-
 

--------------------------------------------------------------------------------



 